FRIEDMAN, Senior Circuit Judge,
dissenting.
I would accept the transfer order and decide the merits of this appeal.
The controlling decision on intercircuit transfers between this court and the other circuits is Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). There, this court by unpublished order transferred, for lack of jurisdiction, an appeal to the Court of Appeals for the Seventh Circuit. The latter court, sua sponte, in a lengthy opinion, held that it had no jurisdiction over the appeal and that the contrary decision of this court was “clearly wrong,” and re-transferred the appeal back to this court. Christianson v. Colt Indus. Operating Corp., 798 F.2d 1051, 1056-57, 1062 (7th Cir.1986). This court then held that the Seventh Circuit itself was “clearly wrong” in concluding that this court, and not it, had jurisdiction of the appeal, but decided the merits. Christianson v. Colt Indus. Operating Corp., 822 F.2d 1544, 1551 n. 7, 1559-60 (Fed.Cir.1987).
The Supreme Court reversed. It held that the Seventh Circuit, not this court, had jurisdiction over the appeal, and that this court’s initial transfer was the law of the case. 486 U.S. at 817, 108 S.Ct. at 2178. It stated that retransfer “should necessarily be exceptional,” that “[u]nder law-of-the-case principles, if the transferee court can find the transfer decision plausible, its jurisdictional inquiry is at an end,” and that in transfer cases, the courts of appeal should “adher[e] strictly to principles of law of the case.” 486 U.S. at 819, 108 S.Ct. at 2179. The Court further stated that it was “irrelevant” that “the Federal Circuit did not explicate its rationale ... for the law of the case turns on whether a court previously ‘decide[d] upon a rule of law’ — which the Federal Circuit necessarily did — not on whether, or how well, it explained the decision.” Id. at 817, 108 S.Ct. at 2178.
Since Christianson, this court routinely has accepted transfers of appeals by other circuits without inquiring into the correctness of the transfer order. In Xeta, Inc. v. Atex, Inc., 852 F.2d 1280, 1281 (Fed.Cir.1988), we accepted a patent case that the First Circuit had transferred to us because:
The matter was settled in Christianson v. Colt Industries Operating Corp., (486 U.S. 800, 108 S. Ct. 2166, 100 L.Ed.2d 811 (1988)), wherein the Court held that the jurisdictional decision of the transferor court is the law of the case. Jurisdiction is properly with the Federal Circuit.
In Doko Farms v. United States, 861 F.2d 255, 256 (Fed.Cir.1988), we described Christianson as having “held that the decision of a coordinate court on a jurisdictional issue must be followed as the law of the case.” See also Smith v. Orr, 855 F.2d 1544, 1548 (Fed.Cir.1988), where we stated that in Christianson “the Supreme Court *954held that a transferee court must apply law-of-the-case principles to a transfer decision of a coordinate court. The transferee court is bound by the transfer decision unless it determines that the transfer decision was ‘ “clearly erroneous and would work a manifest injustice.” ’ ” (footnote omitted).
Although, as noted, Christianson recognized an exception for “exceptional circumstances,” the only case in which this court directed retransfer involved not a transfer of an appeal from another circuit to this court, but a transfer of a case for trial from a district court to the United States Claims Court. In Rodriguez v. United States, 862 F.2d 1558 (Fed.Cir.1988), a district court had transferred a tort case to the Claims Court, the jurisdiction of which explicitly excluded any claim “sounding in tort.” 28 U.S.C. § 1491(a)(1). The Claims Court refused to retransfer the case to the district court. We reversed, holding that that decision “was clearly erroneous because the Claims Court lacks jurisdiction over claims sounding only in tort.” 862 F.2d at 1560.
The present case is a far cry from Rodriguez. Here, unlike that case, as the court’s opinion in this case shows, the jurisdictional issue is far from clear. I do not think the Eleventh Circuit’s transfer order involves the kind of exceptional circumstances that Christianson recognized might warrant a departure from the law of the case for transfer orders.
Indeed, upon receiving the case back, the Eleventh Circuit might disagree with our analysis of the jurisdictional issue and, concluding that our retransfer decision was clearly erroneous, again transfer the appeal to this court. The result would be the very “game of jurisdictional ping pong,” 486 U.S. at 818, 108 S.Ct. at 2178-79, that the Christianson rule was designed to avoid.